internal_revenue_service number release date index number ----------------------------- ------------------------------------------- ------------------------------------ ------------------------------------------------------------ ------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number -------------------- refer reply to cc corp plr-117313-18 date october ty ------ legend parent ---------------------------------------------------- ----------------------------- date date dollar_figurex -------------------------- -------------------------- --------------- company officials -------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- tax professional --------------------------------------------------------------------------------------- dear ------------- this letter responds to a letter dated date requesting on behalf of parent an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent to make an election under sec_1_1502-21 to relinquish the entire carryback period for the parent consolidated group’s consolidated_net_operating_loss cnol for the tax_year ending date additional information was submitted in a letter dated date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group parent group parent group generated a cnol in the tax_year ending on date parent originally carried the cnol to a prior consolidated_return_year of parent group ending on date which resulted in a tax_refund of dollar_figurex subsequently parent unilaterally returned the cash refund it had plr-117313-18 received from the internal_revenue_service as a result of the carryback and has since sought this extension to relinquish the carryback period parent has represented that parent group will not carry any portion of the cnol to a prior consolidated_return_year of parent group parent has also represented that no member of the consolidated_group of which parent was the common parent for the tax_year ending date had a separate_return_year within the meaning of sec_1_1502-1 at any time during the carryback period parent has further represented that parent is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time of the request for relief and the new position requires or permits a regulatory election for which relief is requested the election was required to be filed by the due_date of parent group’s tax_return for the tax_year ending date but for various reasons parent failed to file a valid election the period of limitation on assessments under sec_6501 has not expired for parent group’s tax_year ending date or any subsequent taxable_year sec_1_1502-21 provides that a consolidated_group may make an irrevocable election to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 also provides that the statement must be filed with the group's income_tax return for the consolidated_return_year in which the loss arises under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 b i therefore the commissioner has discretionary authority under sec_301 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government plr-117313-18 information affidavits and representations submitted by parent company officials and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that the request for relief was filed before the failure to timely make the election was discovered by the internal_revenue_service that parent failed to make the election because after exercising reasonable diligence taking into account parent’s experience and the complexity of the return or issue parent was unaware of the necessity for the election and that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election see sec_301_9100-3 iii and v parent also provided information demonstrating that it was not informed in all material respects of the required election and related tax consequences and that parent’s decision to seek relief did not involve hindsight section sec_301_9100-3 and iii based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election with respect to the relinquishment of the entire carryback period for the cnol for the tax_year ending date the above extension of time is conditioned on parent group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to parent group’s tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that parent group’s liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_1502-21 parent group's returns must be amended to attach the election statement required by sec_1 b i a copy of this letter should be attached to the election statement alternatively if parent group files its returns electronically parent may satisfy this latter requirement by attaching a statement to its return that provides the date and control number of this letter_ruling we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent company officials and tax professional however all plr-117313-18 essential facts should be verified moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any still apply this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in the office copies of this letter are being sent to your authorized representatives sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
